Order entered August 9, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00582-CV

                  WHITING OIL AND GAS CORPORATION, Appellant

                                               V.

                         CRISSY ANN BELLAH, ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-02502

                                           ORDER
       We GRANT appellees’ August 5, 2016 unopposed motion for an extension of time to

file a brief and extend the time to SEPTEMBER 19, 2016. No further extension will be granted

in this accelerated appeal absent extenuating circumstances.


                                                      /s/      ELIZABETH LANG-MIERS
                                                               JUSTICE